internal_revenue_service national_office technical_advice_memorandum date number release date t eo b3 uil district_director m area attn chief ep eo division taxpayer's name taxpayer's address taxpayer's identification_number years involved -------------------- date of conference date legend x y a b c d e f g h j k l m n o r s dollar_figurey dollar_figurey dollar_figurey dollar_figurey aaaa issues did the x an organization recognized under sec_501 of the internal_revenue_code have a substantial nonexempt purpose during the years ------------ and if so should x’s exempt status be revoked have the net_earnings of x inured to the benefit of private individuals in contravention of sec_501 of the code and if so should x's exempt status be revoked did x a religious_organization exempt from federal_income_tax intervene in a political campaign in contravention of sec_501 of the code when its principal minister made statements in opposition to a candidate for president of the united_states and if so should its exempt status be revoked is x subject_to tax under sec_4955 of the code on amounts expended for political activities if x continues to qualify for exemption should it be classified as a church within the meaning of sec_509 and sec_170 of the code background facts x was incorporated by a for charitable and religious purposes in ------ -------------------------------------------------------------------------------------------- --------------- and was recognized by the service as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 in a letter dated december ------ in ------ x amended its articles of incorporation to state that it was a church it was subsequently ruled that x qualified as an organization described in sec_170 as a church at that time x owned and operated a building in y which it used to conduct regular religious services three or four times a week these services were regularly conducted by the ministry for congregations consisting of to persons in the years in issue x no longer conducted regular religious services throughout the year though it appears an unknown number were conducted on a seasonal basis it conducted an unknown number of discussion groups and counseling sessions at a ranch it owns near z often for prescribed substantial hourly or daily fees it also conducted an average of approximately seven seminars each year in the united_states at which a or h lectured and provided instruction on x’s views and doctrines substantial set fees were also charged for these sessions in addition x produced a b c during which a disseminated x’s views counseled the audience and raised funds the b was broadcast weekly-and sometimes daily-in many areas of the united_states x maintains an active k it also sells books and tapes authored by a requests donations solicits subscriptions to its newsletter and provides other related information it does not mention any religious services regular or sporadic that would be conducted in an associational or congregational format substantial funds in a for-profit subsidiary engaged in a totally secular business x owned substantial real_estate properties and also invested during the years under examination the board_of directors of x consisted of a his wife and several members of his immediate_family all were ordained ministers of x x’s financial statements revealed the following expenditures_for the years ------------ category administrative office expenses publications broadcasting miscellaneous equipment maintenance category administrative office expenses publications broadcasting miscellaneous equipment maintenance expenditures_for ------ percent of total dollar_figure--------- dollar_figure--------- dollar_figure--------------------- --------------------- dollar_figure--------- dollar_figure--------- dollar_figure---------- expenditures_for ------ percent of total dollar_figure--------- dollar_figure---------- dollar_figure--------------------- --------------------- dollar_figure--------- dollar_figure--------- dollar_figure---------- category administrative office expenses publications broadcasting miscellaneous equipment maintenance expenditures_for ------ dollar_figure--------- dollar_figure---------- dollar_figure--------------------- --------------------- dollar_figure--------- dollar_figure--------- dollar_figure---------- percent of total additional findings nonexempt purposes in the years in issue x’s broadcasting and publications activities ran substantial operating deficits in ------ x sold a valuable asset for dollar_figure---y in an effort to cover x’s operating deficits and expand its exempt_activities it invested the dollar_figure---y over a period of several years in a for-profit subsidiary that carried on a wholly secular activity in the years in issue and apparently for some years thereafter this subsidiary suffered net operating losses at the same time the subsidiary grew rapidly and is claimed to have a value that is several times the amount invested the subsidiary provided some services to x’s exempt_activities for which the subsidiary was paid a monthly fee however most of the subsidiary’s activities have been solely secular and commercial the subsidiary’s directors have been and continue to be a his spouse their two sons and d who appears not to be related to a’s family d has been responsible for the subsidiary’s daily operations since at least early ----- ------ with e serving as the organization’s chief_executive_officer during the years in issue and continuing to the present time the subsidiary has concentrated on expanding its activities and increasing its value the record does not indicate any efforts to sell all or part of this business x’s bylaws are structured so that the above-described financial gains will always be at the disposal of the family of a the bylaws provide upon the death of a the place of the founder shall be taken by f in which capacity she shall serve for the duration of her life if she is then predeceased or upon her death the office of the founder shall consist of five members her children in the event of the death or resignation of a member of the office of the founder the remaining members of the office shall select a new member from among the descendents of a and f church status x is not listed among the local churches on web sites promoting the o moreover it is not listed in the local yellow pages telephone directory under churches counseling or meditation and although x’s counsel has contended that its ministers have performed hundreds of weddings and funerals since ------ it does not appear that they conducted more than five per year during the ------------ period neither x nor its full- time or part-time ministers apparently keep sufficient records of such events that would prove otherwise x does not have a school for ordaining ministers there is no evidence that a was ordained by a recognized religious body x ministers perform a personal tutelage with a for an indefinite period the record contains no evidence of the nature of this personal tutelage or whether it has any order or structure since it was formed in ------ x has formally ordained -------- -------------------------------------------------------------------------------------------- -------------- ministers including a and ---- of his family members the agent asked for but did not receive a copy of the ordination certificate for the remaining minister who operates x’s fee-for-service counseling program nor do the part-time ministers have clearly defined religious duties in addition to his work with x’s subsidiary e counsels is licensed to perform marriages reviews financial data and assists his father f arranges seminars signs checks opens mail and helps her husband g and h counsel write the newsletter monitor x’s vehicles and host b when their father isn’t available x does not own or control any buildings where regular church services are conducted it sold its church buildings in y and o during the early ------s after the instant examination had begun x placed an advertisement in a local z newspaper asking its followers to meet on march aaaa in march aaaa after the examination had begun individuals submitted declarations certifying that each was a follower of and adhere to the principles of x approximately wrote comments about seminars and or counseling activities signers said that church meetings were an x activity and a few said there were sunday church services at the same time x also provided a petition-like statement signed by persons of whom had signed the above-described declarations the petition stated that the signatories were adherents and associates in x and that the signatories believe in the precepts taught by a for our sacerdotal needs weddings funerals and for personal counseling x claims that several thousand prisoners are among the audience for his c program and these should be counted as his congregants since the prisoners are not free to attend x services inurement during the years in question a and adult members of his family served as ministers of x the examination agent does not argue that the salaries and parsonage allowances of these ministers constituted unreasonable_compensation the only items in dispute are various expenditures made by x which allegedly personally benefited a and members of his family all of these expenditures are also alleged to constitute automatic excess_benefits under sec_4958 of the internal_revenue_code appropriate deficiencies have been asserted under sec_4958 to cover these automatic excess_benefits accordingly we do not think that these benefits constitute a basis for revocation of exemption political activities on july ------ a told the audience of c an official b sponsored by x that they should not vote for candidate s a major political party’s prospective nominee for president of the united_states in the ------ general election in doing so a impliedly endorsed the candidacy of s’s major_party opponent for the presidency a stated without qualification or disclaimer that it would be dangerous to the country if s were elected president on september ------ in the midst of the general election campaign a again told listeners to c that s should not be elected president of the united_states he also stated that elected official r needed to be voted out of office a again failed to issue a disclaimer indicating that the views were his own and not those of x c was disseminated-and continues to be disseminated--throughout the country it is intended to provide advice to its audience and also to raise funds for x c is identified by x at location n as officially sponsored by x with a as its spokesman the n urges visitors to tune in to c and helps them identify local or regional stations that carry the b and determine when it is broadcast the n also allows individuals to access past bs including the ones on which a commented on the ------ presidential_election a’s counsel initially contended that broadcasts of the c reflect a’s own opinions and teachings and are predominately reflective of x’s doctrine however counsel observed that not every statement on every broadcast is made in a’s capacity as a representative or minister of x in isolated cases broadcasted statements of a may reflect his own individual opinions and therefore do not constitute part of the activities of x asked to explain why a’s july and september ------ comments did not constitute opposition to s counsel maintained that the statements were not intended to influence the outcome of the ------ election and provided no encouragement of any kind to vote for any particular candidate counsel asserted that in context a’s statements sought to help listeners deal with stress and chaos in their lives and help them make moral decisions counsel remarked that a sometimes uses public figures including elected officials and senior members of the government to illustrate certain moral principles the context makes it clear that individual morality and societal values were at stake not the outcome of an election on date a’s counsel stated that a had acknowledged it was improper to mention s during the september l broadcast of c he again cited the context of the remarks which he said were not intended to encourage people to vote against s or to endorse any other candidate nevertheless because some people may have inferred from a’s comments that x disapproved of s a has acknowledged that these statements were inappropriate nine days later on date x’s board_of directors adopted a policy statement against political intervention code and regulations sec_501 of the code provides for the exemption from federal_income_tax of organizations described in sec_501 of the code sec_1 a - c of the income_tax regulations states that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_501 of the code provides in part for the exemption of organizations that are organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual the regulations refer to paragraph c of sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations states that an organization may be exempt as an organization described in sec_501 of the code if it is organized and operated exclusively for one of more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_509 of the code excludes from the term private_foundation organizations described in sec_170 other than in clauses vii and viii sec_170 refers to a church or a convention or association of churches sec_4955 of the code imposes on sec_501 organizations a tax equal to percent of the amount of each political_expenditure to be paid_by the organization in addition it imposes on the organization’s manager a tax of dollar_figure percent of the value of the political_expenditure to be paid_by the manager the statute provides an exception from this requirement when the manager’s agreement to make the political_expenditure was not willful and is due to reasonable_cause sec_4955 of the code provides that in any case in which an initial tax is imposed on a political_expenditure by a sec_501 organization and such expenditure is not corrected within the taxable_period a percent tax on the amount of the expenditure is imposed on the organization a similar tax of percent of the amount of the political_expenditure is imposed on the organization’s manager these taxes are to be paid_by the organization and the manager respectively sec_4955 of the code limits the maximum_tax due for each political_expenditure from the organization_manager to dollar_figure under sec_4955 and dollar_figure under sec_4955 liability is joint_and_several if there is more than one person responsible for making the political_expenditure sec_4955 defines a political_expenditure as any amount_paid or incurred by a sec_501 organization in any participation in or intervention in including the publication or distribution of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_53_4955-1 of the foundation and similar excise_tax regulations provides that an organization_manager is considered to have known that an expenditure to which he agreed is a political_expenditure if he has actual knowledge of sufficient facts so that solely based on these facts the expenditure would be a political_expenditure he is aware that such an expenditure under the circumstances may violate federal tax law governing political_expenditures and he negligently fails to make reasonable attempts to ascertain whether the expenditure is a political_expenditure or is aware that it was a political_expenditure analysis issue including dollar_figure---y in real and commercial property and dollar_figure---y loaned to its subsidiary constituted a substantial nonexempt purpose the presence of a single substantial nonexempt purpose can destroy an exemption regardless of the number or importance of an organization’s exempt purposes 326_us_279 76_tc_380 92_tc_1053 893_f2d_529 2nd cir the first issue is whether x's accumulation of over dollar_figure----y in assets in 743_f2d_148 3rd cir the u s court_of_appeals for the third circuit considered the sec_501 status of a closely held organization that was earning substantial profits from religious publishing activities and was accumulating them rather than spending them for charitable purposes the court held that in determining whether the generation and accumulation of such profits indicated a substantial nonexempt purpose the same test for reasonableness of accumulations should be used as is set forth under the accumulated earning tax the court quoted sec_1_537-1 of the regulations which sets forth the rules for determining when accumulations of earnings_and_profits are necessary for the reasonably anticipated needs of a taxable business in order for a corporation to justify an accumulation of earnings_and_profits for reasonably anticipated future needs there must be an indication that the future needs of the business require such accumulation and the corporation must have specific definite and feasible plans for_the_use_of such accumulation such an accumulation need not be used immediately nor must the plans for its use be consummated with a short_period after the close of the taxable_year provided that such accumulation will be used within a reasonable_time depending upon all the facts and circumstances relating to the future need of the business where the future needs of the business are uncertain or vague where the plans for the future use of accumulation are not specific definite and feasible or where the execution of such a plan is postponed indefinitely an accumulation cannot be justified on the grounds of reasonably anticipated needs of the business the court went on to find that the organization had specific plans to construct a new_building that would meet its growing needs and that the profits resulted from the unexpected popularity of one of its books this regulation has been interpreted and applied hundreds of times for example in eyefull incorporated v commissioner t c memo the court aptly summarized the law as follows in order to justify to justify an accumulation for reasonably anticipated future needs in general the corporation must demonstrate a need warranting such accumulation and the existence as of the end of the relevant taxable_year of specific definite and feasible plans to use the accumulation within a reason able time to meet this need in recognition of the informality which commonly characterizes planning within a closely_held_corporation neither the regulations nor the cases require meticulously drawn formal blueprints for actions but where such documentation is lacking the intention to dedicate corporate resources to identified business needs must be unambiguously evidenced by some contemporaneous course of action toward this end similarly in snow manufacturing co v commissioner t c big_number the court stated in order for a corporation to justify an accumulation of earning and profits for reasonably anticipated future needs there must be an indication that the future needs of the business require such accumulation and the corporation must have specific definite and feasible plans for_the_use_of such accumulation such an accumulation need not be used immediately nor must the plans for its use be consummated within a short_period after the close of the taxable_year provided that such accumulation will be used within a reasonable_time depending upon all the facts and circumstances relating to the future needs of the business where the future needs of the business are uncertain or vague where the plans for the future use of an accumulation are not specific definite and feasible or where the execution of such a plan is postponed indefinitely an accumulation cannot be justified on the grounds of reasonably anticipated needs of the business in 510_fsupp_374 d d c aff’d 672_f2d_894 d c cir a closely held religious_organization accumulated over dollar_figure million while its exempt_activities declined to a claimed dollar_figure in expenditures per year the court revoked the exemption stating while it is theoretically conceivable that the religious purpose may underlie the enormous accumulation of profits since the sheer size of the surplus and the lack of anything more concrete than the word of plaintiff’s officers as to its future use militates against such a finding in 83_tc_381 and fn aff’d f 2d 9th cir the u s tax_court held that the presence of substantial reserves and the failure of the taxpayer to prove a charitable purpose for such reserves indicated that it had a substantial nonexempt purpose on appeal the ninth circuit held that several million dollars held in a_trust under the founder's legal control purportedly for the benefit of the church constituted prohibited inurement to the founder id f 2d pincite in united missionary aviation v commissioner t c memo a closely held religious_organization whose activities were designed to support christian missionaries sold religious audio tapes and related equipment its net_worth derived from these sales grew from dollar_figure in to dollar_figure in the court held that this accumulation evidenced a substantial nonexempt purpose because the organization failed to give notice of the reason for the accumulation and because the accumulated_profits were designed to expand the unrelated audio tape and equipment business rather than for charitable and religious purposes in easter house v united_states cl_ct cl_ct aff'd per curiam 846_f2d_78 fed cir the court held that where the founding and controlling life member of a charitable_organization made loans to other nonprofits which he de_facto controlled the charitable purposes of the loans must be clearly substantiated in a case such as this where very substantial assets are being accumulated and where the organization is totally controlled by the founder and his immediate_family x bears a very heavy burden to be forthcoming and explicit about its plans for_the_use_of these assets for charitable or religious purposes as the tax_court stated in 74_tc_531 aff'd 670_f2d_104 9th cir preliminarily we note that petitioner at all pertinent times was completely dominated by the harberts family -- a father mother and son because they were the only voting members and they composed the board_of directors the harberts were in a position to perpetuate this control of petitioner's operations and activities indefinitely petitioner had no affiliation with any denomination or ecclesiastical body and therefore the harberts family was not subject_to any outside interference or influence in the control of petitioner's affairs this means that the harberts without challenge could dictate petitioner's program and operation prepare its budget and spend its funds and could continue to do so indefinitely while this domination of petitioner by the three harberts alone may not necessarily disqualify it for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status it calls for open and candid disclosure of all facts bearing upon petitioner's organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that petitioner fails to meet the requirements of sec_501 in the instant case a has total control_over both x and it’s subsidiary for life it is therefore incumbent upon x to provide contemporaneous and clear evidence of charitable purpose when it accumulates substantial investment and commercial assets while the instant case is close we think that x has provided sufficient information as to its needs and reasonably anticipated needs for its accumulations-at least during the three years ------------ in issue for several years x operated its tax-exempt programs at substantial deficits and the income from the investment real_estate was available to cover the deficits there was some evidence that x planned to expand its religious broadcasting activity and that its investments in its subsidiary were designed to facilitate that expansion in various ways in the years in issue the subsidiary provided certain services that assisted the carrying on of the c broadcasts even though the subsidiary ran annual operating deficits in post-audit years it appears that the subsidiary grew rapidly- perhaps beyond x’s expectations it is now worth several times x’s investment in the subsidiary although it apparently had not earned an operating_profit through ------ this growth presents a continuing obligation on x to translate this valuable asset into funds and use those funds for the expansion of its charitable religious activities for example x may have to give consideration to selling some of the subsidiary’s assets or selling a portion of the stock of the subsidiary to an unrelated party the proceeds of such transactions must be used to fund or expand x’s charitable or religious activities the subsidiary should give highest priority to repaying x’s investment loans once it begins generating cash_flow or earnings_and_profits so that these funds can be used for x’s charitable or religious activities x cannot be allowed to focus its energies on expanding its subsidiary’s commercial business and assets and neglect to translate that financial success into specific definite and feasible plans for the expansion of its charitable religious activities moreover plans for such expansion are not sufficient in the near future x will have to demonstrate that at least some of its plans have been implemented 86_tc_260 a church has a substantial nonexempt purpose where the majority of its funds are devoted to investment or commercial activities without any feasible plan for using the gains from such investments for charitable or religious purposes see 73_tc_196 the fact that the assets are being accumulated in a for-profit company under the formal legal control of x does not excuse x from using such assets for charitable religious purposes excess_accumulations maintained in a subsidiary entity under legal control of the exempt_organization but under the de_facto control of the founder are deemed to be for the founder's personal purposes if no exempt_purpose is documented or implemented 826_fsupp_537 d d c 55_f3d_684 d c cir if the founder's control is complete and there is no exempt_purpose it matters not whether the funds are kept in an entity legally controlled by the organization but de_facto controlled by the founder airlie foundation v united_states supra church of scientology v commissioner supra or a safe under the founder's control church of scientology v commissioner supra or in other nonprofits controlled by the founder easter house v united_states cl_ct cl_ct aff'd 846_f2d_78 fed cir founder used organization's funds to loan to other nonprofits de_facto controlled by himself small closely controlled exempt organizations-and especially those that are closely controlled by members of one family-with related business entities require thorough examination to insure that the arrangements serve charitable purposes rather than private interests qualifying for exemption is a facts_and_circumstances_test there is nothing that precludes an organization that is closely controlled or has related for-profit organizations from qualifying or continuing to qualify for exemption however the lack of institutional protections that is a board_of directors comprised of active disinterested persons and the potential for such organizations to be abused requires irs to closely examine actual operations to analyze whether they continue to serve exclusively charitable purposes further the fact that irs has concluded that a closely held organization has operated so as to continue to qualify for exemption does not guarantee that it will continue to do so in the future accordingly counsel to closely held organizations should take care to ensure that for-profit subsidiaries are not being used to divert exempt_organization financial_assets resources and income to the founding families and other insiders irs may examine ongoing activities to verify that there is a plan for using income and assets generated by subsidiaries for the organization’s underlying exempt purposes de_minimis levels of exempt_activities millions of dollars in unsecured loans to closely controlled affiliates with or without formal repayment arrangements and or failures to create and implement documented plans for asset accumulations to be used for exempt purposes are likely to be subject_to further-and detailed--irs scrutiny issue 2-inurement contend that the salaries and parsonage allowances of a and the other x ministers constituted unreasonable_compensation since certain expenditures have been taxed as automatic excess_benefits under sec_4958 revocation of exemption is not appropriate here issue sec_3 and 4-prohibited c campaign intervention and sec_4955 x maintains that a’s statements during x’s broadcasts concerning presidential candidate s did not constitute intervention by x in a political campaign on behalf of or in opposition to a candidate for public_office x in the facts above we have noted that the examination agents do not asserts that a’s statements were taken out of context the statements reflected a’s personal views and not those of x and the political activity even if a technical violation was insubstantial given the overall volume of statements made by a and disseminated through books pamphlets audio and videotapes and c in 666_f2d_1096 7th cir the u s court_of_appeals for the seventh circuit observed that the statutory prohibition against political campaign activities by charitable organizations includes four elements a charitable_organization may not participate or intervene in a political campaign the political activity involved is a political campaign the campaign must involve an individual who is a candidate the individual must be a candidate for a public_office in 470_f2d_849 10th cir the u s court_of_appeals for the tenth circuit held that a religious ministry organization did not qualify for a tax exemption because it participated in legislative activities and intervened in political campaigns the court found that the organization’s publications and broadcasts attacked candidates for public_office including candidates for congress and the presidency that the organization considered to be too liberal these attempts to elect or defeat certain political leaders reflected an objective to change the composition of the federal government the court concluded with respect to x's first argument sec_1_501_c_3_-1 of the income_tax regulations states that t he term 'candidate for public office' means an individual who offers himself or is proposed by others as a contestant for an elective_public_office whether such office be national state or local in july ------ s was a candidate within the broad outline of the regulation one need not be a party nominee or run an organized political campaign to be a candidate for public_office see 858_f2d_876 2nd cir wherein the court quoting 86_f2d_379 8th cir stated a campaign for a public_office in a public election merely and simply means running for office or candidacy for office as the word is used in common parlance and as it is understood by the man in the street further if s were not a candidate for president it is unlikely that a would have made statements opposing his candidacy or telling listeners of the c not to support him moreover as of september ------ s was a major political party’s nominee for the office of the presidency of the united_states x states that a’s statements-at least those made on july -------- were taken out of context and that a was seeking to guide people in dealing with the stress and chaos of their lives x has also taken the position that a’s statements were not intended to influence listeners in how they voted and were not intended as an endorsement of s’s political opponents x’s characterizations of a’s statements are not persuasive the express language used by a that it would be dangerous to be an american and that he would likely go into exile if s were elected are clear statements in opposition to a candidate there is no context in which these statements can be interpreted as guidance to individuals in dealing with the stress and chaos of their lives to the extent that the statements were intended to guide these individuals to deal with stress and chaos it was by voting against s thus a’s statements made on july ------ on behalf of x were clearly and unequivocally intended to influence listeners of c on how to vote in the ----- ------ presidential_election the second argument concerns a religious organization's responsibilities for the acts of its ministers where an official publication or l program of the organization contains the organization's opposition to a candidate the statement of opposition should be imputed to the organization particularly when the statement is represented to reflect the views of the minister a religious organization's publications and the acts of the minister at official functions of the organization are the principal means by which an organization communicates its official views to its members it is therefore evident that the statements made by the minister on the organization's official l program should be imputed to the organization the only exception would be where the organization has clearly informed the members prior to the act that the publication or l program does not speak for the organization and the organization does not utilize either the minister or the publication to generally represent the views of the organization thus a's opposition to s should be imputed to x since a was a minister of x and the statement of opposition to s and implied endorsement of his principal opponent was contained in an official l program of x x further argues that even if there was a technical violation of the prohibition against political activity it was insubstantial however sec_501 does not require political campaign intervention to be substantial before it affects eligibility for exemption congress has indicated that the prohibition on political campaign intervention is virtually absolute unless the activity was unintentional and involved only a small amount and the organization subsequently had adopted procedures to assure that similar expenditures would not be made in the future house budget comm report h_r rep no 100th cong 1st sess in the instant case there is no evidence in the record demonstrating that a’s two statements were unintentional there is no evidence that a attempted to excise the statements in taped rebroadcasts of c moreover measures were not promptly taken to correct the interventions indeed a did not clearly and unequivocally acknowledge that his intervention statement might have been inappropriate until april ------ further x’s board_of directors did not adopt a policy against such political intervention until several days after that at that time the audit of x had already begun moreover the statements were not the type of slip-of-the-tongue variety that might indicate an unintentional character on the contrary the statements made by a on the july and september ------ x broadcasts were forceful and clear a’s allegations that americans would be in danger if s becomes president that s was a dupe who would betray the nation to its enemies including a communist nation china were clearly designed to denigrate s’s integrity and patriotism to generate anger and resentment against him and ultimately to persuade listeners not to vote for him congress enacted sec_4955 not so much as an intermediate sanction to replace revocation but primarily as an additional tax and secondarily as a sanction to apply instead of revocation in certain limited situations h_r rep no supra congress was concerned that revocation might be an ineffective remedy in some cases such as if the sec_501 organization ceased operations after diverting all its assets to improper purposes therefore sec_4955 applies to sec_501 organizations regardless of whether their tax-exempt status is revoked see h_r rep supra x made an expenditure when it purchased broadcast airtime either with cash or through a barter arrangement for its c l shows broadcast on july and september ------ those expenditures became political_expenditures within the meaning of sec_4955 when a made and distributed over the airwaves a series of statements imputed to x intervening in a political campaign in particular those statements constituted intervention in the ------ presidential campaign in opposition to s a candidate for public_office that is the presidency of the united_states accordingly x as a sec_501 organization is liable for a tax equal to percent of the amount of each political_expenditure under sec_4955 of the code in addition a as x’s president leader and principal spokesman is an organization_manager liable for a tax of dollar_figure percent of the value of each political_expenditure under sec_4955 we conclude that he had exclusive control not only of x’s decisions related to the purchase of airtime but also with regard to the editorial content of the c l shows we find no evidence that to suggest that a’s political statements on those shows were not willful or were due to reasonable_cause accordingly waiver of the sec_4955 tax is not warranted given that x is liable for an initial tax imposed on its political_expenditures under sec_4955 we note that such expenditures were not corrected within the applicable taxable_period in fact a did not clearly and unequivocally acknowledge that his statements about the ------ presidential_election might have been inappropriate until april ------ moreover x’s board_of directors did not adopt a policy against political intervention until several days after that therefore we find that x is liable for a percent tax on the amount of each political_expenditure as provided in sec_4955 of the code similarly a is liable for a tax of percent of the amount of each political_expenditure under sec_4955 we do not believe that any of x’s other directors manifested sufficient knowledge to be held jointly and severally liable with a for the taxes under sec_4955 and sec_4955 of the code we conclude that x and a are subject_to tax under sec_4955 of the code on amounts expended for political activities the question remains whether x’s exemption ruling under sec_501 should be revoked the house budget committee report h_r rep no 100th cong 1st sess explains the relationship between sec_4955 violations and the campaign intervention prohibition in sec_501 the report stated that id the internal_revenue_service may hesitate to revoke the exempt status of a charitable_organization for engaging in political campaign activities in circumstances where that penalty may seem to be disproportionate- ie where the expenditure was unintentional and involved only a small amount and where the organization subsequently had adopted procedures to assure that similar expenditures would not be made in the future similarly the preamble to the final irc regulations t d fed reg big_number date states as follows there may be individual cases where based on the facts and circumstances such as the nature of political intervention and the measures that may have been taken by the organization to prevent a recurrence the irs may exercise its discretion to impose a tax under sec_4955 but not to seek revocation of the organization's tax- exempt status we believe that the instant case is one where the service should exercise its discretion to impose only the sec_4955 tax but not to revoke exempt status out of approximately ---- two-hour broadcasts during the ------ presidential_election campaign the political intervention statements constituted only two brief paragraphs no other political intervention statements during the three years in issue appear to have occurred the organization has since adopted a policy to prevent recurrences of such statements the sec_501 exemption ruling should not be revoked issue 5-church classification it is useful to consider x’s qualification for church classification in in 195_fsupp_891 n d cal light of the various criteria employed by the service and the courts in deciding whether other organizations are churches within the meaning of the code the court examined the activities of an incorporated religious_order that operated a winery as well as parochial schools and a novitiate the court concluded that when congress used the term church it intended to convey a more limited idea than is conveyed by the term religious_organization and held that the order was not a church noting that certain incidental church-like activities could not make the order a church the court stated the chapels at plaintiff's parochial schools and novitiate are churches a corporation which did no more than operate one or more of these chapels would obviously be a church within the meaning of the statutes being interpreted but plaintiff does much more than this the operation of the chapels is incidental to plaintiff's principal activities although very important to plaintiff's members the tail cannot be permitted to wag the dog in 48_tc_358 the tax_court held that an organization that conducted a missionary-dentistry program in foreign countries was not a church in construing the phrase church_or_convention_or_association_of_churches contained in sec_170 of the code the court examined the legislative_history of sec_170 and determined that a more limited concept was intended by congress for the term church than that denoted by the term religious_organization the court stated that congress did not intend the term church to be used in a generic or universal sense but rather in the sense of a denomination or sect the tax_court went on to hold that an evangelical organization whose primary function was to spread the gospel of christianity throughout the world was not an organization which could be considered a church within the intendment of sec_170 the court emphasized that the organization's individual members maintained their affiliation with various other churches the organization was interdenominational and sought converts only to the principles of christianity generally rather than to a specific sect or denomination the organization did not ordain its own ministers and the conducting of religious services by its members was not conclusive per se that the organization was a church in 490_fsupp_304 d c the court referred to the fourteen criteria which are applied by the service on an ad hoc basis to individual organizations the fourteen points are a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or an organization of ordained ministers ordained ministers selected after completing prescribed denomination studies a literature of its own established places of worship regular congregation sec_12 regular religious services sunday schools_for religious instruction of the young schools_for the preparation of its ministers stated id pincite while some of these are relatively minor others eg the existence of an established congregation served by an ordained ministry the provision of regular religious services and religious education for the young and the dissemination of a doctrinal code are of central importance referring to these fourteen points the court in american guidance in 88_tc_1341 the u s tax_court held that the taxpayer there was a church the opinion stated that at a minimum a church includes a body of believer or communicants that assembles regularly in order to worship where bringing people together for worship is only an incidental part of the both the court in de lasalle institute supra and the court in thus both the courts and the service agree that there is no bright-line activities of a religious_organization those limited activities are insufficient to label the entire organization a church id pincite test as to whether an organization is a religious_organization or a church such a determination must be made based on the facts and circumstances of each case chapman supra stated that the conducting of religious services by an organization is not conclusive per se that an organization is a church the de la salle institute court held that the incidental church-like activities of the religious teaching order could not make the order a church the de lasalle institute court added that the tail cannot be permitted to wag the dog the chapman court held that while the conducting of religious services by an organization is a factor in the determination of whether an organization is a church it is not conclusive per se that an organization is a church therefore even if part of x’s activities are church-like activities such a fact is not dispositive of the church classification issue the current record clearly demonstrates that the critical facts existing when x received its church ruling have dramatically changed most important x no longer possesses the regular church services which have been held to be a prerequisite for church status it no longer has the minimum for church status- a body of believers or communicants that assembles regularly in order to worship foundation for human understanding v commissioner supra pincite x no longer has a defined congregation of worshipers nor an established place of worship nor regular religious services nor does x have other substantial church characteristics its ---- ministers officiated at no more than --- weddings or other ministerial events or sacerdotal functions during the years ------------ at most admittedly sporadic lectures discussions and counseling sessions for groups of less than people were apparently held at a ----------------- x owned as an investment_property while the documentary_evidence was often contradictory it appears that x staff conducted approximately ------ seminars per year some of them in other cities with the majority lasting less than one day substantial charges were made for these seminars moreover this description does not take into account the dollar_figure---y real by comparison for the period under examination x’s broadcasting and publishing expenditures were its principal expenditures x produced c l programs and disseminated them around the country over numerous stations when administrative equipment and miscellaneous expenditures are allocated over percent of x’s expenditures were for c its one l show thus the non-associational l show totally dwarfed and eclipsed the de_minimis associational activities estate investment activity or the roughly dollar_figure---y in support for the profit- seeking k as explained above virtually none of the gain from these businesses was used or programmed for associational aspects of x instead all of this gain was devoted to expanding the k whose mission is to produce disseminate and promote programming that in general has nothing to do with religion the court’s decision in foundation of human understanding v commissioner supra illustrates that a religious_organization may evolve into a church over time hence it stands to reason that a church may likewise evolve into an organization that no longer can be considered a church that evolution occurred here the examination discovered no evidence that during the ------------ period x had a membership not associated with any other church or denomination or had an established regular congregation as it did when it held weekly services at its former y facility during the ------s thus the customary associational aspects of church worship involving a body of believers or communicants that assembles regularly in order to worship are not present in this case x’s counsel has cited media reports that churches are posting weekly services on their n’s or broadcasting them on the l for outreach purposes and has asserted that a great number of x’s congregants attend and worship by l or n however we do not find this argument to be convincing in part because x no longer conducts weekly services as it did in the ------s when it received its church ruling while the c l shows that are aired on the l have some religious content and seek to disseminate x’s views and doctrines religious l programming is not sufficient to constitute a church foundation for human understanding v commissioner supra via v commissioner 68_tcm_212 although not submitted as a separate issue we must decide whether accordingly based upon all the facts and circumstances x is not a church within the meaning of sec_509 and sec_170 of the code although x’s activities included holding occasional lectures seminars and counseling sessions at which religious themes were discussed x was during the years ------------ and is now predominately a religious broadcaster and through its subsidiary a j as the court stated in de la salle institute supra the tail cannot be permitted to wag the dog issue x’s classification as a church under sec_509 should be retroactively modified back to january ------ an exemption may be modified retroactively if the organization operated in a manner materially different from that originally represented treasury regulations on procedure and administration sec_601_201 revproc_90_28 1990_1_cb_51 at least as early as that date x had no regular congregation or services and was engaging in de_minimis church activities see rev_proc i r b sec accordingly the church ruling under sec_509 must be modified retroactively to january ------ in the instant case in ------ x sold its k for dollar_figure---y at the same time it began building an even larger k through its subsidiary and had over dollar_figure---y in investment real_estate during these years x had no church building no regular congregation and did not conduct regular religious services these were substantial and material changes from x’s activities when it received its church ruling and justify retroactive modification conclusions x did not have a substantial nonexempt purpose during the years -- ------------- x’ sec_501 exemption ruling should not be revoked on the basis of prohibited private_inurement x’ sec_501 exemption ruling should not be revoked on the basis of prohibited intervention in political campaigns x and a are subject_to tax under sec_4955 of the code on amounts expended for political activities x should not be classified as a church within the meaning of sec_509 and sec_170 of the code reclassification of x’s sec_501 church ruling should be retroactive to january ------ a copy of the technical_advice_memorandum is to be given to the organization sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent
